952 F.2d 397
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lorenzo C. TERRELL, Plaintiff-Appellee,v.Frank E. HARDESTY;  Douglas D. Scott;  Charles M. Venini,Defendants-Appellants,andJack G. Petrie;  United States of America, Defendants.
No. 91-1122.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 31, 1991.Decided Dec. 27, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  (CA-90-629), Richard L. Williams, District Judge.
Argued:  John Samuel Koppel, Civil Division, United States Department of Justice, Washington, D.C., for appellants;  Timothy Brendan Hannapel, Assistant Counsel, National Treasury Employees Union, Washington, D.C., for appellee.
On Brief:  Stuart M. Gerson, Assistant Attorney General, Barbara L. Herwig, Civil Division, United States Department of Justice, Washington, D.C., Henry E. Hudson, United States Attorney, Richmond, Va., for appellants;  Gregory O'Duden, Director of Litigation, Cary P. Sklar, Senior Trial Counsel, National Treasury Employees Union, Washington, D.C., Patricia N. Anderson, Albo & Anderson, Vienna, Va., for appellee.
E.D.Va., 763 F.Supp. 1342.
AFFIRMED.
Before K.K. HALL and MURNAGHAN, Circuit Judges, and JOSEPH H. YOUNG, Senior United States District Judge for the District of Maryland, sitting by designation.
OPINION
PER CURIAM:


1
Lorenzo Terrell brought an action under 42 U.S.C. § 1983.   His claim against IRS employees, including supervisors, centered on their allegedly improper effectuation of a search and arrest.   Defendants have moved to dismiss or for summary judgment, claiming that qualified immunity applies.


2
Having reviewed the opinion of the district judge denying the relief requested by the defendants, we, on the reasoning of the district judge, affirm.  Terrell v. Petrie, United States District Court for the Eastern District of Virginia, Richmond Division, CA-90-629.


3
AFFIRMED.